Case: 1:19-cv-00744-SJD-KLL Doc #: 4 Filed: 09/10/19 Page: 1 of 4 PAGEID #: 136

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ERIC C. DETERS, Case No. 1:19-cv-744
Petitioner,
Dlott, J.
vs. Litkovitz, M.J.
JUDGE MARK R. SCHWEIKERT, ORDER
Respondent.

Petitioner, through counsel, has filed a petition for a writ of habeas corpus pursuant to 28
U.S.C. § 2254 and an Emergency Motion for Stay of Execution of Sentence. (Docs. 1,2). The
petition challenges petitioner’s Contempt of Court conviction and sentence in the Hamilton
County Court of Common Pleas, case number M 1900912. On September 5, 2019, the trial court
issued an entry finding petitioner guilty of Contempt of Court and imposing a penalty of 15 days
in the Hamilton County Justice Center. (See Doc. 1-1, Ex. 1 at PageID 12-13).' Petitioner
contends that his conviction was obtained in violation of his federal due process rights.

The statute governing habeas petitions filed by state prisoners contains an exhaustion
requirement. See 28 U.S.C. § 2254(b)-(c). Specifically, the statute provides that an application
for a writ of habeas corpus by a state prisoner shall not be granted unless the petitioner has
exhausted his state court remedies, there is an absence of available state corrective process, or
circumstances exist that render such process ineffective to protect petitioner’s rights. 28 U.S.C.
§ 2254(b)(1). A state defendant with federal constitutional claims is required to first fairly

present those claims to the state courts for consideration because of the equal obligation of the

 

’ Petitioner indicates that he began serving his 15-day sentence on September 3, 2019, before the September 5, 2019
entry was journalized.
Case: 1:19-cv-00744-SJD-KLL Doc #: 4 Filed: 09/10/19 Page: 2 of 4 PAGEID #: 137

state courts to protect the constitutional rights of criminal defendants, and in order to prevent
needless friction between the state and federal courts. See Anderson v. Harless, 459 U.S. 4, 6
(1982) (per curiam); Picard v. Connor, 404 U.S. 270, 275-76 (1971). Under the “fair
presentation” requirement, “state prisoners must give the state courts one full opportunity to
resolve any constitutional issues by invoking one complete round of the State’s established
appellate review process,” which, in Ohio, includes discretionary review in the Ohio Supreme
Court. See O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); Hafley v. Sowders, 902 F.2d 480,
483 (6th Cir. 1990); Leroy v. Marshall, 757 F.2d 94, 97, 99-100 (6th Cir. 1985).

If the petitioner fails to fairly present his claims through the requisite levels of state
appellate review, but still has an avenue open to him in the state courts by which he may present
the claims, his petition is subject to dismissal without prejudice for failure to exhaust state
remedies. See 28 U.S.C. § 2254(c).

In this case, petitioner has not made any showing that he has exhausted his state court
remedies. To the contrary, this Court’s review of the Hamilton County Clerk of Court’s online
docket records indicates that petitioner filed a notice of appeal from his conviction and sentence
on September 4, 2019, which remains pending before the Ohio Court of Appeals in case number
C 1900516.? Petitioner also has filed in the state appellate court a pending motion for release on
bail and suspension of the execution of sentence. Because it is clear from the face of the petition
that petitioner has yet to exhaust his grounds for relief the petition is subject to dismissal for lack

of exhaustion.

 

2 Viewed at https://www.courtclerk.org under case no C 1900516. This Court may take judicial notice of court
records that are available online to members of the public. See Lynch y. Lets, 382 F.3d 642, 648 n.5 (6th Cir.
2004) (citing Lyons v. Stovall, 188 F.3d 327, 332 n.3 (6th Cir, 1999)).
Case: 1:19-cv-00744-SJD-KLL Doc #: 4 Filed: 09/10/19 Page: 3 of 4 PAGEID #: 138

The Court’s opinion is not altered by petitioner’s claim that exhaustion of his state court
remedies is futile or ineffective to protect his rights. Petitioner has not alleged, much less
demonstrated, an absence of available state corrective process for him to challenge his 15-day
sentence. See 28 U.S.C. § 2254(b)(1)(B)(i). As noted above, petitioner has an appeal and
motion for a stay of execution of sentence pending before the Ohio Court of Appeals. Moreover,
petitioner fails to present any circumstances that suggest that seeking recourse through the Ohio
Court of Appeals or other Ohio remedies would be futile or otherwise ineffective to protect his
rights. See 28 U.S.C. § 2254(b)(1)(B)(ii). Petitioner predicts that the Ohio courts will not act on
his appeal before he serves his sentence. However, this Court has rejected the proposition that
“ordinary delay in reaching cases for decision on direct appeal renders the direct appeal remedy
futile,” finding “[t]he logical result of such a proposal would be to render the exhaustion rule
meaningless, at least in cases with relatively short sentences.” Wright v. Ohio, No. 3:09-cv-306,
2009 WL 2949854, at *1 (S.D. Ohio, Sept. 11, 2009).? Cf Gonzalez-Aguilera v. Franke, No.
2:12-cv-01438-BR, 2013 WL 2149620, at *3 (D. Or. May 14, 2013) (“[A]s this Court has
repeatedly held, the fact that a petitioner may be serving a relatively short sentence does not
constitute an extraordinary circumstance justifying federal intervention. ... To hold otherwise
would permit every state prisoner with a short sentence to bypass state remedies, a result which
would be directly contrary to the strong presumption in favor of exhaustion.”) (internal quotation
marks and citations omitted).

Accordingly, because petitioner has failed to exhaust his state court remedies, show an

absence of available state corrective process, or demonstrate that circumstances exist that render

 

3 By contrast, in Turner v. Bagley, 401 F.3d 718 (6th Cir. 2004), the Sixth Circuit excused the exhaustion
requirement where appointed counsel failed to prosecute the petitioner’s appeal and the appeal remained pending for
nearly eleven years. See Johnson v. State, No. 16-2469, 2017 WL 4863117, *2 (6th Cir. May 2, 2017)
(summarizing and distinguishing Turner).
Case: 1:19-cv-00744-SJD-KLL Doc #: 4 Filed: 09/10/19 Page: 4 of 4 PAGEID #: 139

such process ineffective to protect petitioner’s rights, the petition (Doc. 1) is DISMISSED
without prejudice for lack of exhaustion. Petitioner’s motion for a stay of the execution of his
sentence (Doc. 2) is also DENIED.4

IT IS SO ORDERED.

Date: sefolimher-10 ZOlF ft). Ltt

Susan J. Dlott, Sydge
United States District Court

 

* Petitioner has failed to meet the requirements for a stay of execution of sentence under 28 U.S.C. § 2251. See
Lawrence v. 48 Dist. Court, No. 05-72701-DT, 2006 WL 83479, *2 (E.D. Mich. Jan, 12, 2006) (setting forth the
applicable standard and finding that “because petitioner has an opportunity in the first instance to challenge his re-
sentencing in the state courts, petitioner has failed to demonstrate that any great and immediate irreparable injury
will occur if this Court denies the request for an emergency stay of proceedings.”) (internal quotation marks
omitted) (citing Ballard v. Stanton, 833 F.2d 593 (6th Cir. 1987)).

+
